Citation Nr: 0832430	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  03-12 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to June 1974.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for a 
back disability.  

The Board remanded the case to the RO for further development 
in November 2004.  In a subsequent May 2006 decision, the 
Board affirmed the RO's denial of the benefit on appeal.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court or CAVC).  In August 2007, 
the Court vacated that Board's decision and remanded the case 
to the Board for readjudication in compliance with an August 
2007 Joint Motion for Remand (JMR).  The case is once again 
before the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court remanded the present appeal to the Board in August 
2007 for readjudication in compliance with an August 2007 
JMR.  The JMR provides that a remand is necessary to ensure 
the RO's compliance with the Board's November 2004 remand 
order.  

The November 2004 remand order provides as follows:   

Request that the veteran furnish the 
names, addresses, and approximate dates 
of treatment or examination, of all 
health care providers (and/or facilities) 
who treated him for back disability prior 
to service.  In particular, provide such 
information with respect to the back 
injury sustained in the motor vehicle 
accident.  Then request all records of 
such treatment directly from the health 
care provider or facility identified by 
the veteran.  Such records must include, 
but are not limited to, hospital 
discharge summaries; daily clinical 
records; and any actual radiographic 
films of the veteran's spine; as well as 
clinical records from Dr. R.B. and any 
follow up treatment records including, 
but not limited to physical therapy and 
records associated with prescription for 
his back brace.  Also request that the 
veteran submit any such records in his 
possession.  If the requested records are 
unavailable, notify the veteran of that 
fact in accordance with the provisions of 
38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 
3.159(e).  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.

The JMR notes that the appellant had indicated that Dr. R.B. 
had treated him for a back injury in 1973.  Contained in 
Social Security Administration records were medical records 
from Dr. A.B., who treated the appellant in 1984.  The RO had 
mistakenly noted that these records were from Dr. R.B.  The 
Board finds that a remand is necessary to comply with the 
August 2007 Joint Motion, prior to reconsideration of the 
appeal by the Board.  In this case, an additional attempt to 
request records from Dr. R.B. for treatment in 1973, is 
necessary.  See Stegall v. West, 11 Vet. App. 268, 270 
(1998), (holding that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand).  

The JMR also provides that if additional records are received 
from Dr. R.B., the RO should also provide another VA 
examination to consider those records, in keeping with the 
Board's November 2004 remand order.  The veteran should be 
afforded an opportunity to submit additional evidence in 
support of his claims.  The RO should take any additional 
development as deemed necessary.  

During the pendency of this appeal, the Court held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to this matter on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and an effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disability prior to service.  In 
particular, the RO should make an 
additional attempt to obtain identified 
health care records from Dr. R.B.  The 
RO should also request that the veteran 
provide any such records in his 
possession.  After securing the 
necessary release, the RO should 
request any identified records and 
should associate them with the claims 
file.  All private treatment records 
should be requested directly from the 
healthcare providers.  If the search 
for such records has negative results, 
documentation to that effect must be 
added to the claims file.

3.  After all available evidence has been 
associated with the claims file, the RO 
should review the evidence and determine 
if further development is warranted.  The 
RO should take any additional development 
as deemed necessary.  If additional 
records are received from Dr. R.B., the 
RO should also provide another VA 
examination to consider those records.  
If such an examination is requested, the 
examiner must:

-provide a diagnosis for each 
current back disability and the 
findings supporting that diagnosis;
-render an opinion as to whether it 
is more likely than not (i.e. 
probability greater than 50 
percent), at least as likely as not 
(i.e. probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent ) 
that each back disability is related 
to the veteran's back injury which 
occurred prior to service;
-determine if any back disability 
that preexisted service underwent an 
increase in disability during 
service.  If so, render an opinion 
as to whether it was at least as 
likely as not that the increase in 
disability was due to the natural 
progress of the back disease/injury 
residuals which existed prior to 
service as opposed to aggravation of 
such.  

Temporary or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered aggravation 
in service unless the underlying 
condition, as contrasted to symptoms, is 
worsened.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder, including 
all associated material must be made 
available to the examiner for review, and 
the examiner must verify that the claims 
folder and the associated material have, 
in fact, been reviewed.  The examiner 
should specifically address any 
additional medical records received from 
Dr. R.B. pursuant to this remand.

4.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
